FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 29, 2022

                                     No. 04-22-00070-CV

                                      Camron BEALL,
                                         Appellant

                                              v.

                                       Dustin BEALL,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 21-0230-CV-A
                        Honorable Jessica Crawford, Judge Presiding


                                       ORDER
         Appellee's Second Motion to Extend Time to File Brief is hereby GRANTED. Appellee's
brief is due on or before June 6, 2022. No further extensions absent extenuating circumstances.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court